Citation Nr: 1229438	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  05-38 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether vacatur of the Board of Veterans' Appeals decision issued on January 14, 2010, is warranted with respect to the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral arm disability.

2.  Whether vacatur of the Board of Veterans' Appeals decision issued on January 14, 2010, is warranted with respect to the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976, with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which reopened and denied on the merits claims for service connection for a bilateral arm disability, a bilateral wrist disability, a low back disability, a bilateral shoulder disability, a bilateral leg disability, and a bilateral knee disability.  That decision also denied the Veteran's claims for an increased rating for a bilateral foot disability and for service connection for a psychiatric disability.  Thereafter, a February 2006 rating decision again denied the  increased rating claim for a bilateral foot disability and also denied service connection for migraine headaches.  

In June 2006, the Veteran testified before the undersigned Veterans Law Judge at a Central Office hearing in Washington, D.C.  Then, in July 2007, the Board remanded the entire case for additional development.  

In a January 14, 2010, decision, the Board did not reopen the Veteran's previously denied claims for bilateral arm and wrist disabilities.  The Board reopened and remanded the remaining issues on appeal for further development.  In response, the Veteran filed a December 2011 motion for reconsideration, alleging that the Board's decision was a denial of due process.  The Board has reviewed the record and has determined that vacatur of that January 2010 decision is warranted, but only with respect to the reopened claims for service connection for bilateral arm and wrist disabilities.

The Board previously determined that the Veteran raised implicit claims for service connection for multiple physical disabilities, including sleep and pain disorders.  The Board also found that the Veteran had applied to reopen his previously denied claims for bilateral hand disabilities and hypertension and had raised an implicit claim for a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  However, while the Board referred those implicit claims for initial adjudication, no action has yet been taken.  Accordingly, those claims are again referred to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a January 14, 2010, decision, the Board declined to reopen the Veteran's previously denied claims for service connection for bilateral arm and wrist disabilities.  

2.  The Board promulgated its decision before the Veteran's accredited representative had had an opportunity to review the claims folder and issue an informed argument on the Veteran's behalf.  


CONCLUSION OF LAW

The January 14, 2010, Board decision declining to reopen claims for service connection for bilateral arm and wrist disabilities was not in accord with due process and, thus, must be vacated.  38 U.S.C.A. § 7104(a) (West 2002 & 2011); 38 C.F.R. § 20.904 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On January 14, 2010, the Board issued a decision declining to reopen the Veteran's claims for service connection for bilateral arm and wrist disabilities.  In December 2011, the Veteran filed a motion for reconsideration of the Board's decision.  38 U.S.C.A. §§ 7103, 38 C.F.R. § 20.1001 (2011).  In support of that motion, the Veteran alleged that the Board had erred by rendering a decision without first allowing his accredited representative, Disabled American Veterans, to review his claims file and submit argument in support of his appeal.  

After careful deliberation, the Board concurs with the Veteran's assertion regarding the lack of prior evidentiary review and argument by his representative.  The Board further finds that this omission constitutes a denial of due process that renders the above decision void ab initio.  Hayes v. Brown, 9 Vet. App. 67 (1996); Kitchens v. Brown, 7 Vet. App. 320 (1995). 

An appellate decision may be vacated at any time upon the request of the appellant or his representative, or on the Board's own motion, when there has been a denial of due process.  Here, because the January 2010 Board decision effectively thwarted the Veteran's right to representation, it must be vacated on due process grounds.  38 C.F.R. 20.904(a) (2011).  

The Board notes that vacatur of the above decision is limited to the claims to reopen claims for service connection for bilateral arm and wrist disabilities that were denied in the January 2010 Board decision and does not extend to the other issues on appeal.  It would be premature to vacate those other claims as none has yet been adjudicated in a final Board decision.  On the contrary, the Board has twice remanded those claims, most recently in January 2010, for further evidentiary development.  Since that time, the agency of original jurisdiction has reconsidered those claims in a June 2011 supplemental statement of the case.  Therefore, those claims will be reviewed by the representative prior to any Board final adjudication.

The issuance of an supplemental statement of the case signals the return of remanded claims to the Board's jurisdiction.  However, in this case, the Board finds that the previously remanded issues are not yet ripe for appellate review.  Indeed, if Board were to adjudicate those issues at this juncture it would be committing the same prejudicial error that led to the vacatur of its January 2010 decision on the claims to reopen claims for service connection for bilateral arm and wrist disabilities.  That is because the representative still has not had an opportunity to consider the entire evidence of record.  That service organization has expressly indicated that it has only reviewed three of the 10 volumes that comprise the Veteran's paper claims folder.  Moreover, that service organization has given no indication that it has reviewed the Veteran's Virtual VA file.  The electronic evidence contained therein is considered part of the constructive record.  

In light of the foregoing, the Board finds that a decision with respect to the previously remanded claims must be deferred until the DAV has had an opportunity to review the entire record and submit informed argument on the Veteran's behalf on all claims currently on appeal.  Similarly, readjudication of the Veteran's previously denied arm and wrist disability claims must be postponed pending evidentiary review and argument by his accredited representative.  Once such review and argument has been completed, the Board will issue a new decision that fully complies with the due process protocols outlined above.  


ORDER

The Board's January 14, 2010, decision, which declined to reopen the previously denied claim for service connection for a bilateral arm disability, is vacated.

The Board's January 14, 2010, decision, which declined to reopen the previously denied claim for service connection for a bilateral wrist disability, is vacated.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


